Judge JACOBS concurs in part and dissents in part in a separate opinion.
POOLER and HALL, Circuit Judges:
We initially disposed of this appeal by opinion issued on September 10, 2015. See United States v. Bert, 801 F.3d 125 (2d Cir.2015). We hereby withdraw that original opinion and decide Bert’s appeal as follows.
Defendant Raheem Bert appeals his conviction in the United States District Court for the Eastern District of New York (Mauskopf, J.), after a jury found him guilty of possessing a firearm with an obliterated serial number, in violation of 18 U.S.C. § 922(k), and being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). The Speedy Trial Act was violated when the district court allowed eleven months of unexcluded time to accumulate when Bert’s suppression motion was under advisement. On appeal, Bert argues that the district court abused its discretion by dismissing his original indictment without prejudice rather than with prejudice, *75thereby permitting the reprosecution that has resulted in the judgment of conviction that Bert is now appealing. In a similar vein Bert also asserts the district court erred when it determined his Sixth Amendment speedy trial rights were .not violated. Finally, Bert argues that the district court erred in denying his motion to suppress. For the reasons that follow, we AFFIRM the district court’s decision denying the motion to suppress, and we REMAND for further consideration of the Speedy Trial Act and Sixth Amendment speedy trial issues consistent with this opinion.
BACKGROUND
On January 19, 2012, Bert was arrested in the hallway outside his girlfriend’s apartment at 55 Holland Avenue, a Staten Island building participating in New York City’s Field Trespass Affidavit Program. Earlier that evening, Officer John Fahim and Officer Besim Pelinku received a radio report that five African-American males were trespassing at 55 Holland Avenue. Upon arriving at the building, the officers encountered two African-American males in the lobby who admitted they had no business in the building. After instructing those men to leave the building, the officers spoke with the building’s security guard, who informed them that the three other trespassers had gone either to the 10th- or 12th floor. On the 10th floor, the officers encountered Bert, another African-American male, and a woman standing and talking together. When questioned by the officers, the three individuals claimed that they were visiting a friend who lived in a nearby apartment. Officer Fahim then knocked on the apartment door to determine whether, in fact, these persons were visiting the resident of that apartment. The resident of that apartment was unable credibly to confirm that she knew Bert or his companions. It is undisputed that, at this point, Bert was not free to leave. See United States v. Bert, No. 12-CR-100 (RRM), 2014 WL 358983, at *2 (E.D.N.Y. Feb. 3, 2014).
During this exchange, Bert paced back and forth and at one point turned away to face the window prompting Officer Pelinku to draw his firearm and demand that Bert turn around and show his hands. At about the same time, Officer Fahim observed that Bert had a gun on his person. A struggle ensued between Officer Fahim and Bert, during which Bert dropped the gun out of the 10th floor window. See id. at *2. The officers subsequently arrested Bert.
Bert appeared in New York state court the following day. On January 30, 2012, after his state charges were reduced, Bert was transferred to federal custody. He first appeared in the Eastern District of New York on February 16, 2012, on a two-count indictment charging him with possessing a firearm with an obliterated serial number, in violation of 18 U.S.C. § 922(k), and being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).
By motion filed June 25, 2012, and supplemented by four additional submissions over the next six months, Bert sought to suppress statements he made to the officers on the evening following his arrest and during his transfer to federal custody.1 Government witnesses testified that, during these exchanges, Bert had boasted that he could not be prosecuted because the gun recovered from outside the 10th floor *76window was not operable. In his suppression motion, Bert argued that admitting these statements would violate his rights under the Fourth and Fifth Amendments because they were the fruits of his unlawful seizure, made in the absence of a Miranda warning and not preceded by a knowing and voluntary waiver of his Fifth Amendment rights. The district court held a one-day suppression hearing on November 20, 2012. The transcript of that hearing was corrected, pursuant to the government’s request, over the next two months.
On February 1, 2013 — after the matter had been fully briefed and the hearing transcript corrected — the district court took Bert’s suppression motion under advisement. During the twelve months that followed, Bert remained in prison, presumptively innocent, with no apparent activity in his case. The docket sat idle until February 3, 2014, over a year later, when the district court denied Bert’s suppression motion in its entirety.
On February 20, 2014, Bert filed a motion to dismiss the indictment with prejudice asserting that he had not been brought to trial within the timeframe required under the Speedy Trial Act and also claiming that the delay violated his constitutional rights under the Sixth Amendment’s Speedy Trial clause. The government, conceding that the Speedy Trial Act had been violated, argued that the dismissal should be without prejudice, as authorized by 18 U.S.C. § 3162(a)(1).
Ruling from the bench, the district court rejected Bert’s constitutional argument, but concluded that the indictment must be dismissed pursuant to 18 U.S.C. § 3162(a)(2) because the delay violated the Speedy Trial Act. After “quickly tickfing] through the factors in the statutory analysis,” Special App’x at 31, the district court found that “all of the factors tip[ped] in favor of the government’s position on [the] motion,” Special App’x at 34. It ordered that the dismissal of the indictment be without prejudice to Bert’s reprosecution.
That same day, the government re-indicted Bert on identical charges. A three-day trial commenced on May 19, 2014, and the jury returned a verdict of guilty on both counts. The district court then sentenced Bert principally to a term of 120 months’ imprisonment.2
Bert appealed, arguing that the district court erred in denying his suppression motion and finding no violation of his Sixth Amendment right to a speedy trial, and abused its discretion by dismissing the original indictment without prejudice.3
*77DISCUSSION
Suppression of Bert’s Post-Detention Statements
We address first Bert’s contention that the district court erred by denying his motion to suppress the statements he made on January 19, 2012 after he was detained by police officers in the apartment building at 55 Holland Avenue.4 Bert argues that the officers lacked reasonable suspicion under Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), to hold him and that the detention was primarily motivated by his race. We disagree.
A police officer may detain an individual for questioning if the officer has “a reasonable suspicion that the individual is, has been, or is about to be engaged in criminal activity.” United States v. Padilla, 548 F.3d 179, 186 (2d Cir.2008). The officer “must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant the intrusion on a citizen’s liberty interest.” United States v. Elmore, 482 F.3d 172, 178-79 (2d Cir.2007) (alteration omitted). “While the officer may not rely on an inchoate and unparticu-larized suspicion or hunch, he is entitled to draw on his own experience and specialized training to make inferences from and deductions about the cumulative information available to him that might well elude an untrained person.” Padilla, 548 F.3d at 187 (alterations and citation omitted).
 On appeal of a suppression ruling, we review the district court’s reasonable suspicion determination de novo and its factual findings for clear error, “without construing the evidence in favor of [either] party.” United States v. Bershchansky, 788 F.3d 102, 110 (2d Cir.2015). “In reviewing reasonable suspicion determinations, we look to the totality of the circumstances to see whether the officer had a particularized and objective basis to suspect criminal activity.” Padilla, 548 F.3d at 187 (quotation omitted). In this regard, ‘‘Terry recognized that a ‘series of acts, each of them perhaps innocent in itself,’ can when ‘taken together warrant[] further investigation.’ ” Id. (alteration in original) (quoting Terry, 392 U.S. at 22, 88 S.Ct. 1868).
Here, Officers Fahim and Pelinku had reasonable suspicion to believe that Bert was trespassing in the apartment building. The officers were responding to a radio call indicating that there were five African-American male trespassers inside the building. The officers encountered two of the trespassers in the lobby of the building, whom they instructed to leave, and the officers were told by the security guard that the other three trespassers might be on the 10th or 12th floor. The officers then encountered three African-American individuals, including Bert, another male and a female, on the 10th floor. Because the officers were specifically directed to a location where trespassers could be found, because Bert was found at that location, and because Bert admitted he did not live in the building, the officers were permitted to briefly detain Bert in order to investigate his claim that he was visiting a friend in an adjacent apartment. See Hiibel v. Sixth Jud. Dist. Ct. of Nev., 542 U.S. 177, 185, 124 S.Ct. 2451, 159 L.Ed.2d 292 (2004).
Bert contends that the court failed to consider factors that weighed against a finding of reasonable suspicion, including that there were discrepancies between the *78descriptions of the persons provided in the initial call to police and the persons whom the police encountered in the apartment building, that Bert and his companions were peaceful and cooperative, and that Bert was not wearing a jacket inside the building, which may have indicated that he was visiting someone there. These facts lose significance, however, given the security guard’s specific description of the trespassers’ location, which was where Bert and his companions were ultimately found. On the facts available to them, the police were entitled to investigate the circumstances and to determine whether Bert was visiting a friend, as he claimed. Given the totality of the circumstances, the district court did not err in determining that the officers had reasonable suspicion to detain Bert and that suppression of his subsequent statements was therefore not warranted.
Speedy Trial Act Claim
We next address Bert’s claim under the Speedy Trial Act. Because we are remanding for the district court to rebalance its application of the Speedy Trial Act factors in this case, we first delineate the legal framework within which that analysis takes place, and then examine the district court’s application of that framework to the facts presented.
I. Violation
The Speedy Trial Act mandates that a criminal defendant must be brought to trial within 70 days of the filing of the indictment or the defendant’s initial appearance, whichever occurs later. See 18 U.S.C. § 3161(c)(1). If that deadline is not met, the Act provides that the indictment “shall be dismissed on motion of the defendant.” 18 U.S.C. § 3162(a)(2).
The Act excludes from the 70-day indictment-to-trial period delays due to certain enumerated events. See 18 U.S.C. § 3161(h). In this case, the parties agree that the district court properly excluded the period of time from when the motion was filed until it was taken under advisement, 18 U.S.C, § 3161(h)(1)(D), as well as the first thirty days that it was under advisement, 18 U.S.C. § 3161(h)(1)(H). It is similarly undisputed that the remaining eleven months that the motion was pending were not excluded. Accordingly, the Act’s 70-day indictment-to-trial period (commonly referred to as the “speedy trial clock”) was exceeded by approximately nine months.
In the year that Bert’s suppression motion remained under advisement, several key dates passed with no activity in his case. Bert’s speedy trial clock began to run on March 4, 2013, when the 30-day advisement period ended. His speedy trial clock expired 70 days later, on May 13, 2013. The district court’s six-month list came and went in September of 2013, still with no activity in Bert’s case. It was not for another five months that the district court ultimately denied the motion. At no point did the government alert the district court to any impending speedy trial issues, nor did it move to exclude any of the time that had accumulated in the interim.
Neither party contests that a violation of the Speedy Trial Act occurred, and they do not question the statute’s unambiguous mandate that the court was required to dismiss the indictment upon Bert’s motion. The only dispute with respect to the Speedy Trial Act is whether the district court should have dismissed Bert’s indictment with or without prejudice. Bert argues that the district court failed to consider or properly weigh the 18 U.S.C. § 3162(a)(2) factors when it decided that dismissal without prejudice was warranted. He further contends that dismissal with prejudice is the only appropriate remedy *79under the circumstances because the delay at issue here was lengthy, the product of “administrative neglect,” United States v. Stayton, 791 F.2d 17, 22 (2d Cir.1986), and presumptively prejudicial given that he remained incarcerated while the motion was pending.
II. Framework for Determining the Remedy
It is well established that “Congress did not intend any particular type of dismissal to serve as the presumptive remedy for a Speedy Trial Act violation.” United States v. Taylor, 487 U.S. 326, 334, 108 S.Ct. 2413, 101 L.Ed.2d 297 (1988); accord United States v. Caparella, 716 F.2d 976, 980 (2d Cir.1983). Rather, “[t]he determination of whether to dismiss an indictment with or without prejudice is committed to the discretion of the district court.” United States v. Wilson, 11 F.3d 346, 352 (2d Cir.1993).
The Act does, however, set out factors that a district court must consider in choosing between the two remedies:
In determining whether to dismiss the case with or without prejudice, the court shall consider, among others, each of the following factors: the seriousness of the offense; the facts and circumstances of the case which led to the dismissal; and the impact of a reprosecution on the administration of this chapter and on the administration of justice.
18 U.S.C. § 3162(a)(2). “In addition to these statutory factors, the Supreme Court has indicated that prejudice to the defendant should also be considered.” Wilson, 11 F.3d at 352 (citing Taylor, 487 U.S. at 334, 108 S.Ct. 2413).
A district court is not free simply to exercise its equitable powers in fashioning an appropriate remedy for a violation of the Speedy Trial Act, Taylor, 487 U.S. at 332-33, 108 S.Ct. 2413, but “must carefully consider those factors as applied to the particular case and, whatever its decision, clearly articulate their effect in order to permit meaningful appellate review,” id. at 336, 108 S.Ct. 2413 (emphasis added). “To permit appropriate appellate review, the district court should explicate as clearly as possible the bases for its conclusions as to each factor.” United States v. Giambrone, 920 F.2d 176, 180 (2d Cir.1990). “Although the role of an appellate court is not to substitute its judgment for that of the trial court,” the factors identified in the statute call for “more substantive scrutiny” in order to determine “whether [the] district court has ignored or slighted a factor that Congress has deemed pertinent to the choice of remedy.” Taylor, 487 U.S. at 336-37, 108 S.Ct. 2413. We will not lightly disturb “the district court’s judgment of how opposing considerations balance,” as long as all “the statutory factors are properly considered, and supporting factual findings are not clearly in error.” Id. at 337, 108 S.Ct. 2413.
A. Seriousness of the Offense
Because neither party disputes that Bert’s crime was serious, we need not dwell on this first factor. But we note that “[w]here the crime charged is serious, the sanction of dismissal with prejudice should ordinarily be imposed only for serious delay.” United States v. Simmons, 786 F.2d 479, 485 (2d Cir.1986). The seriousness of the delay is not a standalone factor, though. As we explain below, the length of the delay is a component of both the “facts and circumstances” factor5 and the *80“prejudice” factor, and together these two factors determine the seriousness of the delay. Thus, the fact that the underlying offense is serious may be outweighed by the other factors, and the length of the delay may contribute to such a counterweight.
B. Facts and Circumstances Leading to Delay
This second statutory factor focuses equally on the impact of the court’s conduct and the impact of the government’s conduct on any judicial delay. United States v. Pringle, 751 F.2d 419, 429 (1st Cir.1984) (noting that the Speedy Trial Act “is as much aimed at the delay caused by judicial congestion and mismanagement as it is aimed at the deliberate stalling of counsel”). “The Act controls the conduct of the parties and the court itself during criminal pretrial proceedings. Not only must the court police the behavior of the prosecutor and the defense counsel, it must also police itself.” Stayton, 791 F.2d at 20 (quoting Pringle, 751 F.2d at 429); see also United States v. Moss, 217 F.3d 426, 432 (6th Cir.2000) (“[T]he purposes of the Act would be thwarted if courts do not adjust their day-to-day procedures to comply with its requirements”); United States v. Ramirez, 973 F.2d 36, 39 (1st Cir.1992) (“When a STA violation is caused by the court or the prosecutor, it weighs in favor of granting a dismissal with prejudice.”). District courts must hold themselves accountable for ensuring their own compliance with the Speedy Trial Act’s requirements. A district court may not merely assume responsibility for a speedy trial violation, find no improper motive, and then weigh this statutory factor in favor of dismissal without prejudice without providing further explanation for its determination.
The sanction of dismissal with prejudice does not always require a finding of “evil motive.” Caparella, 716 F.2d at 980. On the contrary, this “facts and circumstances” factor may tip in favor of dismissal with prejudice in situations where the delay is attributable to a “truly neglectful attitude.” Taylor, 487 U.S. at 338, 108 S.Ct. 2413.
We have held that negligent conduct by the court or the government “renders the second factor [ (reason for the delay) ] neutral, at best” where the “delay [is] not overly long” and there has been no showing of prejudice. Simmons, 786 F.2d at 486. But see Caparella, 716 F.2d at 980 (“[G]iven the government’s negligent conduct, ... we conclude that the second factor militates in favor of dismissal with prejudice.”). The Supreme Court has likewise instructed that courts should only preclude reprosecution of a serious crime upon a showing of “something more than an isolated unwitting violation,” such as a finding of “bad faith” or a “pattern of neglect.” Taylor, 487 U.S. at 339, 108 S.Ct. 2413. But we emphasize that a finding of “bad faith” is not a prerequisite to dismissal with prejudice. Id. A rule that limited the sanction of dismissal with prejudice exclusively to cases involving bad faith would contravene the well-established principle that “[t]he Speedy Trial Act does not indicate a preference as between dismissals with and dismissals without prejudice.” Giambrone, 920 F.2d at 180 (citing Taylor, 487 U.S. at 334-35, 108 S.Ct. 2413). A factually supported finding of a pattern of neglect, thus *81showing a “truly neglectful attitude,” either on the part of the government or the court, may alone suffice to tip the “facts and circumstances” factor in favor of dismissal with prejudice. Cf. United States v. Hernandez, 863 F.2d 239, 244 (2d Cir.1988) (noting dismissal inappropriate “in the absence of a factually supported finding of bad faith or a pattern of neglect ” (emphasis added)).6 Finally, it is firmly established that the length of the delay, as “a measure of the seriousness of the speedy trial violation,” Taylor, 487 U.S. at 340, 108 S.Ct. 2413, is a critical consideration in evaluating the facts and circumstances that led to the dismissal, Stayton, 791 F.2d at 21-22.7 For example, when reversing a dismissal with prejudice in United States v. Taylor, the Supreme Court faulted the district court for ignoring “the brevity of the delay and the consequential lack of prejudice” to the defendant who, by failing to appear, had caused the Act’s 70-day indictment-to-trial period to be exceeded by only 14 nonexcludable days. 487 U.S. at 343, 108 S.Ct. 2413. Echoing this concern, in United States v. Hernandez, this Court held that dismissal with prejudice would not be warranted where the Act’s 30-day arrest-to-indictment period was exceeded by 14 nonexcludable days after the defendant, who was out on bond, had absconded. 863 F.2d at 240. We reasoned that permitting reprosecution would be appropriate because “[t]he offense was eon-cededly serious, the delay was concededly short, there was no evidence of bad faith or a pattern of neglect, and the defendant failed to demonstrate any prejudice from the delay.” Id. at 244. By contrast, in United States v. Stayton, we ordered dismissal with prejudice largely based on the “dominating consideration” of “the sheer length” of the 23-month delay between voir dire and trial, concluding that “the enormity of the delay [was] sufficient alone to tip [the] second factor in favor of dismissal of the indictment with prejudice.” 791 F.2d at 22-23.
C. Prejudice to Defendant
‘ “ ‘Although the absence of prejudice [to the defendant] is not disposi-tive,’ it can be ‘another consideration in favor of permitting reprosecution.’ ” Wells, 893 F.2d at 540 (quoting Taylor, 487 U.S. at 341, 108 S.Ct. 2413). The length of the delay has a bearing on the issue of prejudice: “The longer the delay, the greater the presumptive or actual prejudice to the defendant, in terms of his ability to prepare for trial or the restrictions on his liberty.” Taylor, 487 U.S. at 340, 108 S.Ct. 2413.
*82But there are actually two types of prejudice relevant to this factor: (1) trial prejudice, i.e., prejudice in the defendant’s ability to mount a defense at trial; and (2) non-trial prejudice. The Supreme Court has described the latter type of prejudice as follows:
Inordinate delay between public charge and trial, wholly aside from possible prejudice to a defense on the merits, may seriously interfere with the defendant’s liberty, whether he is free on bail or not, and may disrupt his employment, drain his financial resources, curtail his associations, subject him to public obloquy, and create anxiety in him, his family and his friends.
Taylor, 487 U.S. at 340-41, 108 S.Ct. 2413 (internal alterations and quotation marks omitted); see also Moss, 217 F.3d at 431-32 (holding that the district court erred when it “neglected to address any non-trial prejudice suffered by [the defendant],” including the “impact [of his incarceration] on his life circumstances”).
It is well established that a criminal defendant has “no obligation to take affirmative steps to insure that [he will] be tried in a timely manner.” United States v. Tunnessen, 763 F.2d 74, 79 (2d Cir.1985). It is the court and the government that bear the affirmative obligation of insuring the speedy prosecution of criminal charges. United States v. Vasquez, 918 F.2d 329, 336 (2d Cir.1990). A criminal defendant can only waive his speedy trial rights by failing to invoke them before trial or plea. See 18 U.S.C. § 3162(a)(2); see also United States v. Gambino, 59 F.3d 353, 360 (2d Cir.1995) (“The legislative history of the Act confirms the importance of the non-waiver rule.”). Thus, while a district court is entitled to construe a defendant’s delay in articulating his cognizance of the violation as evidence that he did not suffer actual prejudice, this fact is not fatal to the defendant’s claim, and it is not the end of the court’s inquiry into prejudice. See Stayton, 791 F.2d at 22 (declining to decide “whether, and if so, how seriously” the 23-month delay prejudiced the defendant, where “the enormity of the delay is sufficient alone' to tip this second factor in favor of dismissal of the indictment with prejudice”). The sheer length of a delay may support a finding of non-trial prejudice and thereby tip the prejudice factor in favor of dismissal with prejudice to a defendant’s reprosecution.
D. Impact of Reprosecution on the Administration of the Act and on the Administration of Justice
It is beyond question that “[d]ismissal without prejudice is not a toothless sanction.” Id. at 342. But it is equally doubtless that the sanction of dismissal with prejudice has more bite. See id. (“It is self-evident that dismissal with prejudice always sends a stronger message than dismissal without prejudice, and is more likely to induce salutary changes in procedures, reducing pretrial delays.”). Although the less severe sanction “imposes some costs on the prosecution and the court,” Zedner v. United States, 547 U.S. 489, 499, 126 S.Ct. 1976, 164 L.Ed.2d 749 (2006), “the prosecutor may of course seek — and in the great majority of cases will be able to obtain — a new indictment,” id.; see also 18 U.S.C. § 3288 (providing that even if “the period prescribed by the applicable statute of limitations has expired, a new indictment may be returned ... within six calendar months of the date of the dismissal”). Consequently, “if the government suffers only dismissals without prejudice on motion of the defendant, it in effect gains successive 70-day periods in which to bring the defendant to trial.” Giambrone, 920 F.2d at 180.
*83The Act’s purpose of expeditiously bringing criminal cases to trial would not be served by assuring those charged with this responsibility that they need not fear the more severe sanction — no matter how egregious the violation — as long as they refrain from intentional efforts to circumvent the Act. The burden on courts and prosecutors of reindicting a defendant is, at a minimum, not substantially more onerous than the routine business of ensuring vigilant compliance. Accordingly, “the knowledge that a violation could potentially result in [dismissal with prejudice] gives the prosecution a powerful incentive to be careful about compliance,” Zedner, 547 U.S. at 499, 126 S.Ct. 1976, an incentive that would be absent under a regime requiring a showing of bad faith. Preserving the threat of dismissal with prejudice in cases of administrative neglect also furthers the Act’s purpose by incentivizing courts to police their own dockets. “While not all violations of the Speedy Trial Act warrant a dismissal with prejudice, the purposes of the Act would be thwarted if courts do not adjust their day-to-day procedures to comply with its requirements.” Moss, 217 F.3d at 432.
Furthermore, under a regime that limited the more severe sanction exclusively to cases of intentional misconduct, criminal defendants would have little incentive to alert the court to administrative oversights that held no conceivable promise of precluding reprosecution. See Barker v. Wingo, 407 U.S. 514, 521, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972) (noting “[d]elay is not an uncommon defense tactic”); accord, Caparella, 716 F.2d at 981 (“[A] defendant might find it advantageous to play a waiting game hoping, for example, that government witnesses may disappear or become forgetful.”). The complacency of criminal defendants would not, however, further the purposes of the Act, which “serves not only to protect defendants, but also to vindicate the public interest in the swift administration of justice.” Bloate v. United States, 559 U.S. 196, 211, 130 S.Ct. 1345, 176 L.Ed.2d 54 (2010).
“[Tjhere is a societal interest in providing a speedy trial which exists separate from, and at times in opposition to, the interests of the accused.” Barker, 407 U.S. at 519, 92 S.Ct. 2182. The Act’s demand that justice be swiftly administered serves the public interest by, among other things, avoiding extended pretrial delays, which may “impair[ ] the deterrent effect of punishment,” Zedner, 547 U.S. at 501, 126 S.Ct. 1976, or “risk the loss of important evidence,” Giambrone, 920 F.2d at 181. “Whenever [a prosecution] — for whatever reasons — falls short of meeting the Act’s requirements, the administration of justice is adversely affected.” Ramirez, 973 F.2d at 39. “Certainly, the public is the loser when a criminal trial is not prosecuted expeditiously, as suggested by the aphorism, ‘justice delayed is justice denied.’ ” Gambino, 59 F.3d at 360.
It is also clear that the administration of justice — and certainly of the Act — would be well served by whatever actions the court may need to undertake in order to avoid future speedy trial violations. Accordingly, district courts should identify and explain the administrative neglect that caused the particular delay at issue, as well as consider any potential administrative changes that might be warranted in light of that violation.
And prosecutors should contribute to this process as well. Even though prosecutors do not “bear the burden of monitoring the court’s compliance with the [Act] in absence of an announced rule, district courts do look to prosecutors for assistance as officers of the court.” Ramirez, 973 F.2d at 39. As a nation, we demand a great deal from our United *84States District Courts and the judges who are called to serve on them. District courts in this Circuit and across the country shoulder heavy and complex caseloads — the Eastern District of New York more so than most.8 Given the myriad of administrative demands that accompany these tasks, and in light of the government’s “affirmative obligation to insure the speedy prosecution of criminal charges,” Vasquez, 918 F.2d at 336, we agree — emphatically — that “it is wise for prosecutors to be alert to [Speedy Trial Act] calculations in order to aid the court in its enforcement” of that Act, Ramirez, 973 F.2d at 39. Once a motion has been taken under advisement the government may not simply wash its hands of any further involvement and be assured the benefit of dismissal without prejudice in the event that the Speedy Trial Act is violated due to the court’s administrative neglect. Although the government is not required to monitor and notify the court of impending and expired speedy trial deadlines, any such action on the part of the government is properly taken into consideration when evaluating “the facts and circumstances of the case which led to the dismissal,” 18 U.S.C. § 3162(a)(2), and may weigh in favor of dismissal without prejudice.
III. The District Court’s Application of the Framework
Although the district court appropriately identified all of the statutory factors it was required to consider in determining whether dismissal should be with or without prejudice, we conclude that its analysis of those factors was incomplete and it did not “clearly articulate their effect in order to permit meaningful appellate review.” Taylor, 487 U.S. at 336, 108 S.Ct. 2413.
Because Bert concedes that his offense was serious, we need not analyze the district court’s finding in this regard.
As to the facts and circumstances leading to the delay, the court stated:
It was the court that caused the delay. There was no bad faith by the government. If anything, the government didn’t press forward and ask for the *85interest of justice exclusion, but their failure to do so was not ... gross neglect or [a] pattern of neglect or an attempt to circumvent the Speedy Trial Act to gain some benefit for the government or to flout the standards and the requirements of the Speedy Trial Act. On the Court’s part, there was no attempt ... to manipulate the speedy trial clock.
Special App’x at 30. After discussing several other factors, the court returned to the reason for delay, stating:
I have already discussed the facts and circumstances of how the delay occurred. Here, too, there is no bad faith on the part of the government. This was not a pattern of delay on the part of the government. There [were] no intentional acts on the part of the government to delay this case. Again, the Court takes the weight, if you will, for the delay here. Again, there was no intention on the Court to somehow circumvent, manipulate or otherwise intentionally or in bad faith delay this action.
Special App’x at 32-33.
We read the district court’s analysis of the facts and circumstances leading to the delay as premised implicitly on two erroneous interpretations of the governing legal standards: first, that the absence of bad faith, intentional delay, or some other form of heightened scienter is dispositive of this statutory factor; second, that a delay attributable to the court and not to the government tips this factor in favor of dismissal without prejudice. Both of these premises are contrary to governing precedent. The district court’s analysis of the “facts and circumstances” factor was further deficient because it failed to consider the effect of the length of delay on the weight to be attributed to this factor.
Of course, we accept the district court’s finding that neither the government nor the court acted out of any nefarious or underhanded motive. As noted above, however, bad faith is not a prerequisite to ordering dismissal with prejudice. We commend the district court’s honest and unequivocal acceptance of responsibility for the delay, but the mere fact that a speedy trial violation is attributable to the court and not the government does not expunge that violation, nor does it automatically render the violation any less serious. Neither the record nor the district court’s ruling provides us with any explanation for the court’s serious delay in ruling on a motion that does not appear to present any novel legal questions or distinct factual complexity. Moreover, there is no analysis of whether what occurred here is part of a pattern of delay on the part of either the government or the court in the Eastern District of New York. Thus, we are unable adequately to review the “facts and circumstances” factor on appeal. On remand the district court is free to exercise its discretion to receive and further consider such evidence as may be offered on this issue.
As to the seriousness of the delay, the district court acknowledged “the length of time that the Court took ultimately to decide the motion to suppress,” describing it as “lengthy.” Special App’x at 29. The court’s discussion of the length of the delay went no further but on remand could usefully include, for example, a calculation or acknowledgment of the actual time that the motion remained under advisement, an evaluation of the severity of this delay and how this “lengthy” period of time compared to delays, if any, in other cases. The district court neither fully analyzed the length of the delay, nor addressed whether and how the length of the delay affected the weight it attributed to the *86“facts and circumstances” factor.9 It is free to do so on remand.
With regard to the prejudice factor, the district court properly determined that Bert suffered no trial prejudice, but it did not consider non-trial prejudice. The district court alluded to this latter form of prejudice when it asserted that the court was not “minimizing the incarceration to the defendant.” Special App’x at 33. It then proceeded, however, to discount the likelihood that Bert suffered any prejudice in light of his failure promptly to alert the court after his speedy trial clock had expired. Pointing to United States v. Siembida, No. 05-cr-366 (PKC), 2007 WL 4267192 (S.D.N.Y. Dec. 3, 2007), a district court memorandum and order, the court here suggested “that where the defendant does not come forward and assert his rights[,] he is more interested in a dismissal of his case than vindicating his rights under the Speedy Trial Act.” Special App’x at 34. On remand, the district court may wish to further assess this factor, especially given that Bert “had no obligation to take affirmative steps to insure that [he] would be tried in a timely manner.” Tunnessen, 763 F.2d at 79.
Analyzing the impact of reprosecution on the administration of the Speedy Trial Act, the district court concluded “the fact that the government will have to reindict here served as a deterrent, particularly here where there is no bad faith or intentional conduct or pattern on the part of the government” and Bert’s crime is serious. Special App’x at 33. The fact- that the government must reindict the defendant is not a particularly strong deterrent, however, and the district court might further consider any other effect that its decision could have on the administration of the Speedy Trial Act. Such further analysis would include the likelihood of repeated violations and whether there are potential administrative changes prompted by this violation.
Up to this point in our analysis we have focused on the district court’s role in the speedy trial violation in this case largely because the court fell on its sword by finding that it, and not the government, was to blame. While we do not disturb the court’s finding in that regard, we further address this final factor of the statutory analysis, shifting the spotlight back to the government.
In this case, the government did not notify the court that the speedy trial deadline was approaching or had passed. It took no action whatsoever in this case during the year in which Bert’s motion was under advisement. Cf. Stayton, 791 F.2d at 18 (“During this [sixteen month delay], the assistant United States attorneys on the case sent seven reminder letters to the court and went so far as to make a motion for a decision on this and several other pending pretrial motions.”). We recognize, of course, in spite of the government’s negligent conduct, a single isolated violation of the Speedy Trial Act cannot support a decision to dismiss with prejudice. Again, however, given the dearth of evidence in the record regarding any pattern of such neglect or the reasons for the delay in deciding the suppression motion, we are precluded from meaningfully reviewing the district court’s analysis of this final factor. We thus remand this case to the district court so that it may complete its analysis of whether to dismiss with or without prejudice in light of the foregoing *87discussion and in conformance with the directions that follow.
We intimate no view as to the decision the district court should reach on remand and leave that to the sound discretion of the district court.
Sixth Amendment Speedy Trial Claim
We turn finally to Bert’s additional argument that the district court’s delay violated his Sixth Amendment right to a speedy trial. Courts must balance the following four factors when analyzing whether a defendant’s constitutional right to a speedy trial has been violated: 1) the length of the delay, 2) the reason for the delay, 3) the defendant’s assertion of his right, and 4) the prejudice to the defendant. Barker v. Wingo, 407 U.S. 514, 530, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972); United States v. Cain, 671 F.3d 271, 296 (2d Cir.2012). We review for abuse of discretion a district court’s balancing of these factors. United States v. Williams, 372 F.3d 96, 113 (2d Cir.2004).
We recognize that analysis of this constitutional claim overlaps significantly with the analysis required under the Speedy Trial Act. Indeed, the district court examined these two claims together. On remand, therefore, the district court should also reexamine its analysis of Bert’s constitutional claim, further informed by its reanalysis of the factors under the Speedy Trial Act that are relevant to a Sixth Amendment speedy trial analysis. As with the Speedy Trial Act issue, we intimate no view regarding how this constitutional issue should be decided.
CONCLUSION
For the foregoing reasons, we affirm the district court’s decision denying Bert’s motion to suppress. We remand for further proceedings consistent with this opinion.
If on further consideration of the Speedy Trial Act factors, the district court continues to exercise its discretion to dismiss the original indictment without prejudice, it shall enter an order to that effect. If on the other hand the district court determines that the original indictment should have been dismissed with prejudice, then it shall enter a new judgment embodying that disposition.
Either party may thereafter appeal from the district court’s order or new judgment, as the case may be.
Pending issuance of the mandate in this case, the district court may want to reexamine the conditions applicable to Bert’s conditions of release. See Footnote 2, supra; 18 U.S.C. §§ 3141, 3143(a), (b).

. Bert also initially moved to suppress the gun, the gun's magazine, and Officer Fahim’s observations, but he withdrew this portion of his suppression motion at an October 31, 2012 status conference. Bert, 2014 WL 358983, at *6.


. Bert remained incarcerated until October 21, 2015, when he was released pursuant to an order of the district court. On September 10, 2015 this court had issued an opinion reversing the judgment and remanding the case with instructions to vacate Bert’s conviction and dismiss the indictment with prejudice. This court, however, did not issue the mandate. On September 14, 2015, while the government was still deciding whether to seek a rehearing, Bert moved to be released on bail pending issuance of the mandate. The district court initially denied that motion with leave to renew. After the government informed the court that it would not seek further review and that it had no objection to the defendant’s immediate release from custody, the district court then issued an order, on October 20, 2015, directing that Bert be released from custody immediately. We interpret that order as having released Bert on bail pending issuance of the mandate. Bert remains free as of this date.


. Bert could not have immediately appealed the dismissal of the indictment without prejudice because that judgment was neither a "final order” within the meaning of 28 U.S.C. § 1291, nor a collateral order. Rather, a dismissal without prejudice is a "step toward final disposition of the merits of the case [that] will ... be merged in [the] final judgment,” Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 93 L.Ed. *771528 (1949), and therefore only became ap-pealable after Bert was convicted and sentenced.


. On appeal, Bert does not challenge any of the district court’s other rulings regarding his motion to suppress.


. This factor is sometimes referred to as the “reason for delay” factor, but we think that term bestows upon the factor an unduly narrow scope. We instead use the label "facts *80and circumstances,” which reflects the fact that in evaluating this factor the district court must take into account not only the reasons for the particular delay in the instant case, but also the length of the delay and whether any neglect that caused the delay at issue is part of an ongoing pattern.


. The dissent claims that our assertion that “a pattern of neglect (warranting dismissal with prejudice) may be manifested either by the government or by the court” has no support in this circuit's case law. Dis. Op. at 89. To the contrary, in Stayton we determined that the. "facts and circumstances” factor tipped in favor of dismissal with prejudice where "the court Piad] ignored the persistent prodding of the government to decide the outstanding motions and proceed to trial.” Stayton, 791 F.2d at 21. Moreover, in Stayton we affirmatively cited Pringle, the First Circuit case that the dissent implicitly rejects and upon which we now rely. Id. at 20. We are not altering Second Circuit law, as the dissent suggests, but merely holding explicitly what we have previously implied.


. While the length of the delay is critical to analysis of the "facts and circumstances” factor, it is also intertwined with the element of prejudice, as we will discuss. This is because "[w]hile long delays tend to increase the likelihood of presumptive or actual prejudice to the defendant, in terms of his ability to prepare for trial or the restrictions on his liberty, short delays ... do not become ‘serious’ violations of the Speedy Trial Act unless there is some resulting prejudice to the defendant.” Hernandez, 863 F.2d at 244 (citation and some internal quotation marks omitted).


. The Administrative Office of the United States Courts publishes Federal Court Management Statistics on an annual basis. These statistics reveal that the United States District Court for the Eastern District of New York (“E.D.N.Y.”) has one of the busiest dockets not only in this Circuit, but among all 94 district courts in the nation. The data covering the 12-month period ending on March 31, 2014 (which encompasses the majority of the period of delay in this case), reveals the following: The E.D.N.Y. was ranked second in this Circuit and eleventh nationally with respect to percent change in total filings over the previous year. Administrative Office of the United States Courts, Federal Court Management Statistics of the District Courts (March 2014), http://www.uscourts.gov/ statistics/table/na/federal-court-management-statistics/2014/03/31-0. The E.D.N.Y. ranked second in this Circuit and twenty-second nationally with respect to total filings per active judgeship (and first in this Circuit and thirteenth nationally in civil filings). The amount of time and attention the court must devote to these filings varies greatly, however, and in terms of weighted filings per active judgeship, the E.D.N.Y. outpaced all other districts in this Circuit, and ranked eighth nationally. The 2014 statistics also reveal that the E.D.N.Y. had 838 pending cases per active judgeship, placing second in this Circuit and seventh nationally. Despite this workload, the E.D.N.Y. terminated 515 cases per active judgeship, placing it second in this Circuit and thirty-eighth nationally. The pace of judicial life in that district has hardly slowed down, if at all, in the time since it ruled on Bert’s motion to suppress, Administrative Office of the United States Courts, Federal Court Management Statistics of the District Courts (June 2015), http://www.uscourts.gov/ statistics/table/na/federal-court-management-statistics/2015/06/30-3, and that court is now operating with one of its fifteen seats vacant.


. In discussing prejudice to the defendant, the district court acknowledged the length of the violation while also factoring in Bert’s silence during the nine-month period after his speedy trial clock expired against him. See Special App'x at 33 (“But, again here, there was no complaint by the defendant for the nine months that we are talking about....”).